DETAILED ACTION
1. Applicant's response, filed 12 February 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
 
Claim Status
4. Claims 18-20 are cancelled.
Claim 21 is newly added.
Claims 1-17 and 21 are currently pending.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 2020.
Claims 1-14, 16-17 and 21 are under examination herein.
Claims 1-14, 16-17 and 21 are rejected.
Claim 1 is objected to.

Information Disclosure Statement
5. The Information Disclosure Statement filed on 30 April 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of the list of references cited from the IDS is included with this Office Action.
	
Drawings
6. Figures 1A-5, 6C, 7C-10A, 11A-12A, and 13-22 are executed in color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
It is noted that although a petition to accept color drawings was filed on 12 February 2021, this petition was denied in an action mailed 5 May 2021. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings.

Response to Arguments
7. Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive. Applicant asserts that a new petition to accept color drawings was filed and believes that all requirements for accepting the color drawings has been met (pg. 6, paras. 2-4 of Applicant’s Remarks). This argument is not persuasive. The newly filed color drawings petition was dismissed in the petition decision mailed 5 May 2021.

Specification
8. The specification is objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 12 February 2021 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.

Claim Objections
9. Claim 1 is objected to because of the following informalities: “one or more of the training peptide sequence of the plurality” in lines 17-18 should be “one or more of the training peptide sequences of the plurality” to correct the grammatical error in this phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. Claims 1-14, 16-17 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
Claim 1, and those claims dependent therefrom, recite “cells expressing (A) a recombinant affinity acceptor peptide tagged MHC protein and (B) a different endogenous MHC (training cells)” in lines 9-11. It is unclear if the limitation in parenthesis is intended to be further limitation of the claim if this limitation is intended to limit the cells or if it’s intended to be a limitation of the different endogenous MHC. For examination purposes, it is interpreted that the parenthetical limitation is intended to identify the cells as training cells.
Claim 1, and those claims dependent therefrom, recite “a plurality of MHC proteins” in line 12 as part of the mono-allelic training data. It is unclear if the plurality of MHC proteins in line 12 are intended to encompass the recombinant affinity acceptor peptide tagged MHC protein and/or the different endogenous MHC recited in lines 9-11 as being expressed by the cells, or a different newly recited plurality of MHC proteins that are unrelated to the recombinant affinity acceptor peptide tagged MHC protein and/or the different endogenous MHC. Furthermore, it is unclear what data is intended to be encompassed by “a plurality of MHC proteins” as part of the mono-allelic training data. Specifically, it is unclear if this limitation is intended to require the sequences of the plurality of MHC proteins be in the training data or if a plurality of MHC proteins merely refers to data with the identity of the MHC proteins included in the plurality. For examination purposes, it is interpreted that the plurality of MHC proteins encompasses the recombinant affinity acceptor peptide tagged MHC protein and/or the different endogenous MHC and that it refers to data with the identity of the MHC proteins included in the plurality. 

Claim Interpretation
11. Claim 1 recites the limitation “wherein the trained machine learning immunoprecipitated HLA-peptide presentation prediction model comprises: (i) a plurality of 
The limitation of claim 1 regarding part (3) of the training data is interpreted as a binary data representation of whether or not a training peptides was observed as being presented by a recombinant affinity acceptor tagged MHC protein in a mass spectrometric measurement. Regarding the limitations for the protein being an affinity acceptor tagged MHC protein and the immunoprecipitation of the proteins from the training cells using an anti-affinity acceptor reagent, it is noted that these limitations equate to product-by-process limitations that define the process which was used previously to produce the product (the binary data representation of the observation by mass spectrometry that the peptide is presented by an MHC protein) outside 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12. Claims 1-14, 16-17 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yelensky et al. (US 2017/0199961 A1; effectively filed 16 Dec. 2015; newly cited). The italicized text corresponds to the instant claim limitations. Any newly recited portions are necessitated by claim amendment.
With respect to claims 1-3, 5, 7-8, 17 and 21, Yelensky et al. discloses at para. [0092] methods for identifying neoantigens from a tumor of a subject that are likely to be presented on the cell surface of the tumor and/or are likely to be immunogenic. Yelensky et al. discloses at paras. [0092] and [0508]-[0511] that the method includes obtaining sequencing data from the tumor cell of the subject that is used to obtain data representing peptide sequences of each of a set of neoantigens and inputting the peptide sequences of each neoantigens into one or more presentation models that generate a set of numerical likelihoods that each of the neoantigens is presented by one or more MHC alleles on the tumor cell surface of the tumor cell of the subject using a computer processor ((a) inputting amino acid sequence information of a set of candidate peptide sequences expressed by cancer cells of a single human subject, using a computer processor, into a trained machine learning immunoprecipitated HLA- peptide presentation prediction model to generate a plurality of presentation predictions, wherein each presentation prediction of the plurality of presentation predictions is indicative of a presentation likelihood that a peptide sequence of the set of candidate peptide sequences is presented by an MHC protein of the single human subject). Yelensky et al. discloses at paras. [0093], [0108]-[0110], [0120], [0150]-[0151], [0163], [0172], and [0295]-[0467] that the presentation model is a machine learning model trained on a set of reference data obtained from a plurality of distinct subjects and that the reference data includes the sequences of training peptides, data representing the MHC peptidome sequences and mass spectrometric data that the training peptide sequences were presented in a plurality of samples with one or more MHC alleles associated with each training peptide sequence (wherein the trained machine learning immunoprecipitated HLA-peptide presentation prediction model comprises (i) a plurality of parameters identified at least based on mono-allelic training data from cells expressing (A) a recombinant affinity acceptor peptide tagged MHC protein and (b) a different endogenous MHC (training cells), the mono-allelic training data comprising (1) a plurality of training peptide sequences and a plurality of MHC proteins, wherein each training peptide sequence of the plurality is associated with the recombinant affinity acceptor peptide tagged MHC protein, (2) an identity of the recombinant affinity acceptor peptide tagged MHC protein associated with each training peptide sequence of the plurality, and (3) an observation by mass spectrometry that one or more of the training peptide sequences of the plurality was presented by the recombinant affinity acceptor tagged MHC protein immunoprecipitated from training cells using an anti-affinity acceptor peptide reagent3Application Serial No. 16/692,544). Yelensky et al. also discloses at para. [0099] that the presentation model is a function representing the dependence between the amino acid sequence information and the presentation likelihood ((ii) a function representing a relation between the amino acid sequence information received as input and the presentation likelihood generated as an output based on the amino acid sequence information and the plurality of parameters). Yelensky et al. then discloses at paras. [0092] and [0137] selecting a subset of the set of neoantigens based on the set of numerical likelihoods to generate a set of selected neoantigens ((b) selecting, based at least on the plurality of presentation predictions, a subset of peptide sequences of the of candidate peptide sequences to generate a set of selected peptide sequences). Yelensky et al. further discloses at para. [0128] administering a tumor vaccine comprising the set of selected neoantigens to the subject ((c) administering to the single human subject a pharmaceutical composition comprising: (i) a polypeptide with one or more of the selected peptide sequences, (ii) a polynucleotide encoding the polypeptide of (i); (iii) APCs comprising (i) or (ii), or (iv) T cells comprising a T cell receptor (TCR) specific for an MHC of the single human subject in complex with peptide sequence selected in (b)). As to the limitations of claims 2-3, 5-8, 17 and 21 discussed in the above claim interpretation section, these limitations are anticipated by the observation of presentation in the mass spectrometric data taught by i.e. the data representation of the presentation by MHC proteins for training peptides from mass spectrometric data.  
Regarding claim 4, Yelensky et al. discloses at paras. [0152]-[0153] that the MHC protein(s) utilized to train the model can be MHC class I or II proteins and therefore the presentation prediction would be for a MHC class I or II protein (wherein the MHC protein of the single human subject is an MHC class II protein).
Concerning claim 6, Yelensky et al. discloses at paras. [0152]-[0153] and [0306]; Fig. 2C that the training samples includes cell that are engineered to express a plurality of MHC class I or class II alleles (wherein the training cells express:(a) a first recombinant affinity acceptor tagged MHC protein comprising a first MHC molecule and a first affinity acceptor peptide; and (b) a second recombinant affinity acceptor tagged MHC protein comprising a second MHC molecule and a second affinity acceptor peptide, wherein the first MHC molecule and the second MHC molecule are non-identical; and wherein the first affinity acceptor peptide and the second affinity acceptor peptide are non- identical). 
Pertaining to claim 9, Yelensky et al. discloses at para. [0200] that the neoantigens include peptide sequences that comprise tumor specific mutations (wherein each candidate sequence of the plurality of candidate peptide sequences comprises a cancer specific mutation). 
As to claim 10, Yelensky et al. discloses at paras. [0092] and [0181]-[0198] that the neoantigens are obtained by obtaining whole genome tumor nucleotide data and determining that the neoantigens comprises at least one alteration that makes it distinct from the corresponding wild-type (wherein the plurality of candidate peptide sequences expressed by cancer cells of a single human subject are identified by comparing whole genome or whole exome sequence information from the cancer cells of the single human subject to whole genome or whole exome sequence information from non-cancer cells of the single human subject, and identifying nucleic acid sequences unique to the cancer cells and not present in the non-cancer cells).
wherein the training data further comprises, amino acid physical properties, peptide physical properties, expression level of the source protein of the peptide within a cell, protein stability, protein translation rate, ubiquitination sites, protein degradation rate, translational efficiencies from ribosomal profiling, protein cleavability, protein localization, motifs of host protein that facilitate TAP transport, host protein is subject to autophagy, motifs that favor ribosomal stalling, and/or protein features that favor non-sense mediated degradation (NMD) in claim 11 and wherein the method further comprises training the machine learning HLA-peptide presentation prediction model with additional training data in claim 16).
Regarding claim 12, Yelensky et al. discloses at paras. [0129]-[0136] producing a tumor vaccine comprising the set of selected neoantigens (formulating the pharmaceutical composition).
Pertaining to claim 13, Yelensky et al. discloses at paras. [0150], [0154]-[0155] and [0172] that the training data includes identifying a set of training peptide sequences that are presented by MHC alleles presented by the training samples and that the sample includes human cell lines or tumor samples from a plurality of patients and that the training peptide sequences are present in the tumor samples (wherein the training peptides comprise endogenous peptides of the training cells). 
As to claim 14, Yelensky et al. discloses at para. [0172] that the training peptides are derived from tumor samples (wherein the training data further comprises sequence information of peptides associated with a disease in a peptide library).

Response to Arguments
13. Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive. Applicant asserts that Yelensky does not teach all of the elements of amended independent claim 1 because the training data of the instant claims would be different than the training data of Yelensky (pg. 7, para. 1 to pg. 8, para. 4 of Applicant’s Remarks). Specifically, applicant asserts that the observation by mass spectrometry that utilize the claimed immunoprecipitation methods would be different from the structure of the data from observations by mass spectrometry that utilize the methods of immunoprecipitation from cells expressing multiple different MHC proteins described by Yelensky (pg. 7, para. 1 to pg. 8, para. 1 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2113.I sets forth:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Claim Interpretation section above). This data representation equates to a product-by-process limitation that applicant intends to define by the process by which it is gathered. Applicant argues that the observation data obtained by the method of Yelensky would be different from data obtained by the observation method of the instant claims because the data would include a direct association with the MHC protein rather than a deconvolution of the data obtained from the method of Yelensky et al. However, this argument does not appear to be commensurate in scope with the claim or explain what the difference in the binary data representation would be. Whether or not the data represents the direct association or an indirect association identified by deconvolution, the data would still present that the training peptide sequence was presented by the MHC protein of interest, which is what is utilized as part of previously identifying the parameters. Furthermore, there isn’t an indication that this data would be different than data determined from cells expressing a single MHC protein based on the current arguments. Therefore, Applicant’s arguments are not sufficient to establish a nonobvious difference between the data representation in the claimed invention and the prior art that would result in a different in the identified parameters of the trained machine learning immunoprecipitated HLA-peptide presentation prediction algorithm. 


Conclusion
14. No claims are allowed.

E-mail Communications Authorization
15. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631